Name: Commission Regulation (EEC) No 2221/90 of 30 July 1990 amending Regulation (EEC) No 1000/90 on promotional and publicity measures in respect of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7, 90 Official Journal of the European Communities No L 202/31 COMMISSION REGULATION (EEC) No 2221/90 of 30 July 1990 amending Regulation (EEC) No 1000/90 on promotional and publicity measures in respect of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1 181 /90 (2), and in particular Article 4 thereof, Whereas Article 5 (2) of Commission Regulation (EEC) No 1000/90 (3) states that the Commission shall establish before 1 August 1990 a list of the proposals selected for financing ; whereas since certain proposals require more detailed scrutiny this time limit and those linked to it should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 1000/90 is hereby amended as follows :  Paragraph 2 is completed by the phrase : 'however, concerning the proposals envisaged in Article 1 (2) second to fourth indents, 1 August 1990 is replaced by 1 October 1990 ,'  Paragraph 3, first subparagraph is completed by the phrase : 'however, concerning the measures envisaged in Article 1 (2) second to fourth indents, 1 October 1990 is replaced by 1 November 1990.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26. 5 . 1977, p . 6. O OJ No L 119, 11 . 5 . 1990, p . 25 . (' OJ No L 101 , 21 . 4 . 1990 , p . 22.